ORDER
NICHOLAS M. ARMELLINO of BRICK, who was admitted to the bar of this State in 1979, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
*276It is ORDERED that NICHOLAS M. ARMELLINO is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the funds that were restrained from disbursement by Order of the Court dated June 4, 1996 shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further;
ORDERED that NICHOLAS M. ARMELLINO reimburse the Disciplinary Oversight Committee for appropriate administrative costs.
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys.